226 S.E.2d 336 (1976)
290 N.C. 450
CEDAR CREEK ENTERPRISES, INCORPORATED
v.
The STATE of North Carolina DEPARTMENT OF MOTOR VEHICLES et al.
No. 87.
Supreme Court of North Carolina.
July 14, 1976.
*337 Donald W. Grimes, Fayetteville, for plaintiff-appellant.
Atty. Gen. Rufus L. Edmisten by Associate Atty. Isaac T. Avery, III, Raleigh, for defendants-appellees.
COPELAND, Justice.
Summary judgment entered for defendant raises three questions for our consideration: (1) Is G.S. 20-91.1 applicable when there has been a monetary charge assessed pursuant to G.S. 20-96 and G.S. 20-118? (2) Does G.S. 20-91.1 bar plaintiff's actions for injunctive and declaratory judgment relief? (3) Are G.S. 20-91.1, G.S. 20-96 and G.S. 20-99 constitutional?
G.S. 20-91.1 provides as follows:
"No court of this State shall entertain a suit of any kind brought for the purpose of preventing the collection of any tax imposed in this Article. Whenever a person shall have a valid defense to the enforcement of the collection of a tax assessed or charged against him or his property, such person shall pay such tax. . . and if the same shall not be refunded within 90 days thereafter, may sue such official in the courts of the State for the amount so demanded. . . ." (Emphasis added.)
G.S. 20-96 provides as follows:
"It is the intent of this section that every owner of a motor vehicle shall procure license in advance to cover the empty weight and maximum load which may be carried. Any owner failing to do so, and whose vehicle shall be found in operation on the highway over the weight for which such vehicle is licensed, shall pay the penalties prescribed in G.S. 20-118. Nonresidents operating under the provisions of G.S. 20-83 shall be subject to the additional tax provided in this section when their vehicles are operated in excess of the licensed weight or, regardless of the licensed weight, in excess of the maximum weight provided for in G.S. 20-118. Any resident or nonresident owner of a vehicle that is found in operation on a highway designated by the Board of Transportation as a light traffic highway, and along which signs are posted showing the maximum legal weight on said highway *338 with a load in excess of the weight posted for said highway shall be subject to the penalties provided in G.S. 20-118. Any person who shall willfully violate the provisions of this section shall be guilty of a misdemeanor in addition to being liable for the additional tax herein prescribed." (Emphasis added.)
G.S. 20-118 provides as follows:
"For each violation of the gross weight limitation for the vehicle or vehicle and load the owner of the vehicle shall pay to the Division a penalty for each pound of weight of such vehicle or vehicle and load in excess of the weight limitations, including the five percent (5%), hereinbefore set out in this section for each vehicle or vehicle and load in accordance with the following schedule. . .." (Emphasis added.)
G.S. 20-91.1 applies to "any tax imposed in this Article." Since G.S. 20-91.1 is a section in Article 3 of Chapter 20 of the General Statutes of North Carolina and Article 3 consists of G.S. 20-38 through 20-183, G.S. 20-91.1 applies to a monetary charge made pursuant to G.S. 20-96 if it qualifies as "any tax" as that term is used in G.S. 20-91.1.
In the third sentence of G.S. 20-96 the applicability of this section to nonresidents operating under the provisions of G.S. 20-83 is explained. G.S. 20-83, which sets forth the registration requirements for nonresidents, provides no specific monetary charge for overloading a vehicle although subsection (c) therein does require payment of the same fees "as is required with reference to like vehicles owned by residents of this State." In the third sentence of G.S. 20-96 it is specified that nonresidents operating under G.S. 20-83 shall be subject to the "additional tax provided in this section when their vehicles are operated in excess of the licensed weight or . . . in excess of the maximum weight provided in G.S. 20-118." Since G.S. 20-83 provides no specific monetary charge for overloading, the phrase "additional tax provided in this section when their vehicles are operated in excess of the licensed weight or . . . in excess of the maximum weight provided in G.S. 20-118" refers to the overloading charge set out in G.S. 20-96.
The only monetary charge for overloading prescribed by G.S. 20-96 is the payment of "the penalties prescribed in G.S. 20-118." By labelling this required payment as an "additional tax," G.S. 20-96 effectively defines the "penalties prescribed in G.S. 20-118" that must be paid upon a violation of G.S. 20-96 as a "tax."
This proposition is buttressed by the fact that the last sentence of G.S. 20-96 again refers to the payment required by this section as an "additional tax." The last sentence of G.S. 20-96 makes a person who willfully violates this section guilty of a misdemeanor as well as being liable for the "additional tax" that is prescribed by this section. Since the only monetary charge prescribed by G.S. 20-96 is the payment of "the penalties prescribed in G.S. 20-118," it follows that these charges again are equated with a "tax." On its face, this "tax" would qualify as "any tax" as used in G.S. 20-91.1.
This conclusion is further supported by an analysis of related statutes. Under the rules of statutory construction, statutes in pari materia must be read in context with each other. Comr. of Insurance v. Automobile Rate Office, 287 N.C. 192, 214 S.E.2d 98 (1975). In particular G.S. 20-91.2 provides as follows:
"If the Commissioner of Motor Vehicles discovers from the examination of any report, or otherwise, that any taxpayer has overpaid the correct amount of tax (including penalties, interest and costs, if any), such overpayment shall be refunded. . .."
By using the word "tax" to include penalties, this section further indicates that the monetary charge prescribed in G.S. 20-96 was defined as a "tax" and was therefore subject to G.S. 20-91.1. Additionally, to say that G.S. 20-91.1 does not include the penalties prescribed in G.S. 20-118 but that the tax plus penalty and interest, if improperly charged, must be refunded as provided *339 in G.S. 20-91.2 would be inconsistent. Also, it follows naturally that G.S. 20-91.1 applies both to what in other contexts may be termed a penalty since there would be no such penalty but for the tax. This result is further supported by the fact that the money received for a violation of G.S. 20-96 is treated the same way as other highway taxes in that the money is disbursed to the general highway fund of the Department of Transportation.
On the basis of the foregoing, we hold that G.S. 20-91.1 is applicable when there has been a tax assessed pursuant to G.S. 20-96.
The next question is whether G.S. 20-91.1 bars plaintiff's actions for injunctive and declaratory judgment relief? See Uniform Declaratory Judgment Act, G.S. 1-253 to G.S. 1-267. The language of G.S. 20-91.1 is clear. It declares that there shall be no suit brought for the purpose of preventing the collection of any tax imposed in that Article and defines the circumstances under which a suit may be brought. The General Statutes provide no exception.
Since G.S. 105-267 has language similar to that in G.S. 20-91.1, we are further guided by our Court's interpretation of G.S. 105-267. Our Court has held that G.S. 105-267 and prior statutes having the same language establish the general rule that there shall be no injunctive or declaratory relief to prevent the collection of a tax, i. e. the taxpayer must pay the tax and bring suit for a refund. Housing Authority v. Johnson, Comr. of Revenue, 261 N.C. 76, 134 S.E.2d 121 (1964); Development Co. v. Braxton, 239 N.C. 427, 79 S.E.2d 918 (1954); Buchan v. Shaw, Comr. of Revenue, 238 N.C. 522, 78 S.E.2d 317 (1953). See also Loose-Wiles Biscuit Co. v. Sanford, 200 N.C. 467, 157 S.E. 432 (1931). Unlike G.S. 105-267 (and prior statutes having the same language), which is accompanied in the same subchapter by G.S. 105-379 (1972), there is no comparable statute accompanying G.S. 20-91.1 that permits equitable exceptions to the broad exclusionary language therein. Cases such as Reeves Brothers, Inc. v. Town of Rutherfordton, 282 N.C. 559, 194 S.E.2d 129 (1973); Hooker v. Pitt County, 202 N.C. 4, 161 S.E. 542 (1931); Barber v. Benson, 200 N.C. 683, 158 S.E. 245 (1931), which enunciate limited, statutorily based exceptions (see G.S. 105-379 (1972) and North Carolina Code of 1931, § 7979) to the rule that there shall be no injunctive or declaratory relief to prevent the collection of a tax, do not dictate similar exceptions in our case. Rather, they evidence the fact that our Court has strictly applied G.S. 105-379 and related statutes except for the narrow exceptions permitted by accompanying statutes.
On the basis of the foregoing, we hold that the similar language of G.S. 20-91.1 effectively bars plaintiff's actions for injunctive and declaratory relief except insofar as plaintiff challenges the constitutionality of the bar created by G.S. 20-91.1, and incidentally the constitutionality of G.S. 20-96 and G.S. 20-99.
We have determined that the monetary charge provided in G.S. 20-96 (the overload statute) would qualify as "any tax" as used in G.S. 20-91.1. G.S. 20-99 sets out the remedies available for the collection of all taxes and penalties under the provisions of Article 3 of Chapter 20. Since these statutes, as well as all others included in Article 3 of Chapter 20, are covered by the bar of G.S. 20-91.1, a determination that G.S. 20-91.1 is constitutional is conclusive as to plaintiff's challenge of the constitutionality of G.S. 20-96 and G.S. 20-99.
In order to determine the constitutionality of G.S. 20-91.1, we again are guided by our Court's decisions relating to the similar statute, G.S. 105-267. In Kirkpatrick v. Currie, 250 N.C. 213, 108 S.E.2d 209 (1959), our Court held that the procedure of G.S. 105-267, requiring the taxpayer to pay the tax under protest and bring a suit for a refund was constitutional, affording the taxpayer an opportunity to be heard and according him due process. For similar reasons, we hold that G.S. 20-91.1 is constitutional. Furthermore, we hold that G.S. 20-91.1 is constitutional as applied in barring plaintiff's challenge of the constitutionality of G.S. 20-96 and G.S. 20-99.
*340 We find additional support for this conclusion in recent United States Supreme Court decisions dealing with the Anti-Injunction Act, a similarly worded statute adopted originally by Congress in 1867, which reads as follows:
". . . No suit for the purpose of restraining the assessment or collection of any tax shall be maintained in any court." Int.Rev.Code of 1954, § 7421(a).
In Bob Jones University v. Simon, 416 U.S. 725, 94 S. Ct. 2038, 40 L. Ed. 2d 496 (1974), plaintiff sought to restrain defendant from revoking its tax-exempt status and from removing plaintiff's name from a list that gave assurance to donors that contributions to plaintiff would constitute charitable deductions. The Court held that application of the Anti-Injunction Act did not deny due process to plaintiff because plaintiff had access to certain review procedures or in the alternative it could pay the taxes and sue for a refund. See Note, 11 Wake Forest L.Rev. 337 (1975), entitled Taxation, § 7421(a), Prohibition Against Suits to Restrain the Assessment or Collection of a Tax.
Bob Jones held that Enochs v. Williams Packing Co., 370 U.S. 1, 82 S. Ct. 1125, 8 L. Ed. 2d 292 (1962) was controlling. Enochs v. Williams Packing Co., supra at 7, 82 S. Ct. at 1129, 8 L.Ed.2d at 297, held that the Anti-Injunction Act bars a suit to enjoin the collection of the tax involved unless it is "apparent that, under the most liberal view of the law and the facts, the United States cannot establish its claim."
Plaintiff has completely failed to bring itself within the narrow exception enunciated in Williams Packing, supra. See also Commissioner of Internal Revenue v. Shapiro, ___ U.S. ___, 96 S. Ct. 1062, 47 L. Ed. 2d 278 (1976); Laing v. United States, 423 U.S. 161, 96 S. Ct. 473, 46 L. Ed. 2d 416 (1976).
We further note that whether the monetary charge assessed pursuant to G.S. 20-96 and G.S. 20-118 is, in fact, in a constitutional sense, as opposed to its statutorily defined meaning, a tax or a penalty does not alter the fact that the bar created by G.S. 20-91.1 is constitutional. The Supreme Court of the United States stated that it has abandoned distinctions between revenue-raising and regulatory taxes. Bob Jones University v. Simon, supra, 416 U.S. at 741, 94 S.Ct. at 2048, 40 L. Ed. 2d at 511, 512 (Footnote 12 citing Sonzinsky v. United States, 300 U.S. 506, 513, 57 S. Ct. 554, 81 L. Ed. 772 (1937)). Thus, it follows that whether it is a revenue-raising or regulatory tax, the bar created by G.S. 20-91.1 is constitutional.
Accordingly, in the summary judgment entered by Judge McKinnon for the defendant we find
NO ERROR.